
	
		II
		109th CONGRESS
		2d Session
		S. 3628
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Ms. Snowe (for herself,
			 Mrs. Feinstein, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend certain energy-related tax provisions, and for other
		  purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the EXTEND the Energy Efficiency
			 Incentives Act of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					TITLE I—Non-business energy improvements
					Sec. 101. Performance based energy improvements for
				non-business property.
					Sec. 102. Extension and modification of credit for nonbusiness
				energy property.
					Sec. 103. Modification of credit for solar electric property
				and solar hot water property.
					TITLE II—Business-related energy improvements
					Sec. 201. Extension and clarification of new energy efficient
				home credit.
					Sec. 202. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 203. Deduction for energy efficient low-rise
				buildings.
					Sec. 204. Energy efficient property deduction.
					Sec. 205. Extension of investment tax credit with respect to
				solar energy property and qualified fuel cell property.
					TITLE III—Incentives for energy savings
				certifications
					Sec. 301. Credit for energy savings certifications.
				
			INon-business
			 energy improvements
			101.Performance
			 based energy improvements for non-business property
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 25D the following new section:
					
						25E.Performance
				based energy improvements
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of qualified energy efficiency expenditures paid or
				incurred by the taxpayer during the taxable year.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) shall
				not exceed—
									(A)in the case of a
				principal residence that achieves a qualified energy savings of 50 percent or
				more, $2,000, and
									(B)in the case of a
				principal residence which achieves a qualified energy savings of less than 50
				percent, the product of—
										(i)the qualified
				energy savings achieved, and
										(ii)$4,000.
										(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any principal residence which achieves a
				qualified energy savings of less than 20 percent.
								(c)Qualified
				energy efficiency expendituresFor purposes of this
				section:
								(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in a principal residence of the taxpayer
				which is located in the United States.
								(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for which a
				deduction or credit is otherwise allowed to the taxpayer under this
				chapter.
								(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121, except that—
									(A)no ownership
				requirement shall be imposed, and
									(B)the period for
				which a building is treated as used as a principal residence shall also include
				the 60-day period ending on the 1st day on which it would (but for this
				subparagraph) first be treated as used as a principal residence.
									(d)Qualified
				energy savingsFor purposes of this section—
								(1)In
				generalThe term qualified energy savings means,
				with respect to any principal residence, the amount (measured as a percentage)
				by which—
									(A)the annual energy
				use with respect to the principal residence after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
									(B)the annual energy
				use with respect to the principal residence before the qualified energy
				efficiency expenditures were made, as certified under paragraph (2).
									In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and methods for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this section.
									(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
									(e)Special
				rulesFor purposes of this section rules similar to the rules
				under paragraphs (4), (5), (6), (7), (8), and (9) of section 25D(e) and section
				25C(e)(2) shall apply.
							(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2010.
							.
				(b)Interim
			 guidance on certification
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Energy, shall issue interim guidance on—
						(A)the procedures
			 and methods for making certifications under sections 25E(d)(2)(A) and
			 179E(d)(2)(A) of the Internal Revenue Code of 1986, as added by subsection (a)
			 and section 203, respectively; and
						(B)the recognition
			 of qualified individuals under sections 25E(d)(2)(B) and 179E(d)(2)(B) of such
			 Code for the purpose of making such certifications.
						(2)Consultation
			 with stakeholders
						(A)In
			 generalThe Secretary of the Treasury, in issuing guidance
			 pursuant to paragraph (1), shall consider comments from energy efficiency
			 experts and other interested parties.
						(B)Other
			 considerationsIn the case of guidance issued pursuant to
			 paragraph (1)(B), the Secretary of the Treasury shall also consider—
							(i)the Residential
			 Energy Services Network Technical Guidelines and other pertinent guidelines for
			 evaluating energy savings;
							(ii)energy modeling
			 software, including software accredited through the Residential Energy Services
			 Network; and
							(iii)quality
			 assurance procedures of the Building Performance Institute, Home Performance
			 through Energy Star, and the Residential Energy Services Network.
							(c)Alternative
			 certification methods
					(1)In
			 generalThe Secretary of the Treasury shall establish a procedure
			 for individuals and businesses to petition for the approval of alternative
			 methods of certification under sections 25E(d)(2)(A) and 179E(d)(2)(A) of the
			 Internal Revenue Code of 1986, as added by subsection (a) and section 203,
			 respectively.
					(2)DeterminationThe
			 Secretary of the Treasury shall make a determination on the approval or
			 disapproval of such alternative methods of certification not later than 90 days
			 after receiving a petition under paragraph (1).
					(d)Conforming
			 amendments
					(1)Section 1016(a)
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(38)to the extent
				provided in section
				25E(f).
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
						
							
								Sec. 25E. Performance based energy
				improvements.
							
							.
					(e)Effective
			 datesThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				102.Extension and
			 modification of credit for nonbusiness energy property
				(a)ExtensionSubsection
			 (g) of section 25C of the Internal Revenue Code of 1986 (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2010.
				(b)Modifications
			 for residential energy efficiency property expenditures
					(1)Increased
			 limitation for oil furnaces and natural gas, propane, and oil hot water
			 boilers
						(A)In
			 generalSubparagraphs (B) and (C) of section 25C(b)(3) are
			 amended to read as follows:
							
								(B)$150 for any
				qualified natural gas furnace or qualified propane furnace, and
								(C)$300 for—
									(i)any item of
				energy-efficient building property, and
									(ii)any qualified
				oil furnace, qualified natural gas hot water boiler, qualified propane hot
				water boiler, or qualified oil hot water
				boiler.
									.
						(B)Conforming
			 amendmentClause (ii) of section 25C(d)(2)(A) is amended to read
			 as follows:
							
								(ii)any qualified
				natural gas furnace, qualified propane furnace, qualified oil furnace,
				qualified natural gas hot water boiler, qualified propane hot water boiler, or
				qualified oil hot water boiler,
				or
								.
						(2)Modifications
			 of standards for energy-efficient building property
						(A)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
							
								(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2007.
								.
						(B)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2007.
						(C)Oil furnaces
			 and hot water boilersParagraph (4) of section 25C(d) is amended
			 to read as follows:
							
								(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
									(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
									(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 95.
									(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
									(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 95.
									(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
									(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
									.
						(c)Modification of
			 qualified energy efficiency improvements
					(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
					(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
						(A)by inserting
			 or asphalt roof after metal roof, and
						(B)by inserting
			 or cooling granules after pigmented
			 coatings.
						(d)Elimination of
			 credit for qualified energy efficiency improvements in 2010
					(1)In
			 generalSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of residential energy property expenditures paid or
				incurred by the taxpayer during the taxable
				year.
							.
					(2)Conforming
			 amendments
						(A)Section 25C(b) of
			 such Code, as amended by subsection (b)(1), is amended by striking paragraphs
			 (1) and (2) and by redesignating paragraph (3) as paragraph (1).
						(B)Section 25C(b)(1)
			 of such Code, as redesignated by subparagraph (A), is amended by striking
			 by reason of subsection (a)(2).
						(C)Section 25C of
			 such Code is amended by striking subsection (c).
						(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to property placed in service after
			 the date of the enactment of this Act.
					(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to property placed in service after December 31,
			 2006.
					(3)Subsection
			 (d)The amendments made by
			 subsection (d) shall apply to property placed in service after December 31,
			 2009.
					103.Modification
			 of credit for solar electric property and solar hot water property
				(a)In
			 generalSubsection (a) of
			 section 25D (relating to allowance of credit) is amended by striking paragraphs
			 (1) and (2) and inserting the following:
					
						(1)100 percent of
				the qualified solar electric property expenditures made by the taxpayer during
				such year,
						(2)100 percent of
				the qualified solar hot water property expenditures made by the taxpayer during
				such year,
				and
						.
				(b)Limitations
					(1)In
			 generalParagraph (1) of section 25D(b) is amended by striking
			 subparagraphs (A) and (B) and inserting the following:
						
							(A)$2 with respect
				to each peak watt of capacity of qualified solar electric property for which
				qualified solar electric property expenditures are made,
							(B)in the case of
				qualified solar water heating property expenditures, an amount equal to—
								(i)in the case of a
				dwelling unit which uses electricity to heat water, $0.35 with respect to each
				kilowatt per year of savings of qualified solar hot water property for which
				qualified solar water heating property expenditures are made, or
								(ii)in the case of a
				dwelling unit which uses natural gas to heat water, $7 with respect to each
				annual Therm of natural gas savings of qualified solar hot water property for
				which qualified solar water heating property expenditures are made,
				and
								.
					(2)Determination
			 of savingsParagraph (1) of section 25D(b) is amended by adding
			 at the end the following new flush sentence:
						
							For
				purposes of subparagraph (B), savings shall be determined under regulations
				prescribed by the Secretary based on the OG–300 Standard for the Annual
				Performance of OG–300 Certified Systems of the Solar Rating and Certification
				Corporation..
					(c)Definitions
					(1)In
			 generalSection 25D(d) is amended—
						(A)by redesignating
			 paragraph (3) as paragraph (5), and
						(B)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)Qualified solar
				electric property expendituresThe term  qualified solar
				electric property expenditures means any amount paid or incurred for
				qualified solar electric property.
								(2)Qualified solar
				electric propertyThe term qualified solar electric
				property means solar electric property (as defined in section
				179F(c)(2)(B)) installed on or in connection with a dwelling unit located in
				the United States and used as a residence by the taxpayer.
								(3)Qualified solar
				water heating property expendituresThe term qualified
				solar water heating property expenditures means any amount paid or
				incurred for qualified solar hot water property.
								(4)Qualified solar
				hot water propertyThe term qualified solar hot water
				property means solar hot water property (as defined in section
				179F(c)(2)(C)) installed on or in connection with a dwelling unit located in
				the United States and used as a residence by the
				taxpayer.
								.
						(2)Conforming
			 amendments
						(A)Section 25D(e)(2)
			 is amended by striking property described in paragraph (1) and (2) of
			 subsection (d) and inserting qualified solar electric property
			 or qualified solar hot water property.
						(B)Section
			 25D(e)(4)(C) is amended by striking paragraphs (1), (2), and (3)
			 and inserting paragraphs (1),(3), and (5).
						(d)Dollar amounts
			 in case of joint occupancyClauses (i) and (ii) of section
			 25D(e)(4)(A) are amended to read as follows:
					
						(i)$2 in the case of
				each peak watt of capacity of qualified solar electric property for which
				qualified solar electric property expenditures are made,
						(ii)in the case of
				qualified solar water heating property expenditures, an amount equal to—
							(I)in the case of a
				dwelling unit which uses electricity to heat water, $0.35 with respect to each
				kilowatt per year of savings of qualified solar hot water property for which
				qualified solar water heating property expenditures are made, or
							(II)in the case of a
				dwelling unit which uses natural gas to heat water, $7 with respect to each
				annual Therm of natural gas savings of qualified solar hot water property for
				which qualified solar water heating property expenditures are made,
				and
							.
				(e)Extension of
			 creditSubsection (g) of section 25D is amended by striking
			 2007 and inserting 2010.
				(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				IIBusiness-related
			 energy improvements
			201.Extension and
			 clarification of new energy efficient home credit
				(a)ExtensionSubsection (g) of section 45L (relating to
			 termination) is amended by striking December 31, 2007 and
			 inserting December 31, 2010.
				(b)Clarification
					(1)In
			 generalParagraph (1) of section 45L(a) is amended by striking
			 and at the end of subparagraph (A) and by striking subparagraph
			 (B) and inserting the following:
						
							(B)acquired by a
				person from such eligible contractor, and
							(C)used by any
				person as a residence during the taxable
				year.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1332 of the Energy Policy Act of 2005.
					202.Extension and
			 modification of deduction for energy efficient commercial buildings
				(a)ExtensionSubsection (h) of section 179D (relating to
			 termination) is amended to read as follows:
					
						(h)TerminationThis section shall not apply with respect
				to property—
							(1)which is
				certified under subsection (d)(6) after December 31, 2011, or
							(2)which is placed
				in service after December 31,
				2013.
							.
				(b)Increase in
			 maximum amount of deduction
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
						(A)by striking
			 $.60 and inserting $0.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(c)Modifications
			 to certain special rules
					(1)Requirements
			 for computer software used in calculating energy and power consumption
			 costsComputer software used in preparing a calculation under
			 section 179D(d)(2) of the Internal Revenue Code of 1986 shall
			 automatically—
						(A)generate the
			 features, energy use, and energy and power consumption costs of a reference
			 building that meets Standard 90.1–2001 (as defined under section 179D(c)(2) of
			 such Code), and
						(B)compare such
			 features, energy use, and consumption costs to the features, energy use, and
			 consumption costs of the building or system with respect to which the
			 calculation is being made.
						(2)Targets for
			 partial allowance of creditThe targets established by the
			 Secretary of Treasury under section 179D(b)(1)(B) of the Internal Revenue Code
			 of 1986 shall be based on prescriptive criteria that can be modeled
			 explicitly.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				203.Deduction for
			 energy efficient low-rise buildings
				(a)In
			 generalPart VI of subchapter B of chapter 1 is amended by
			 inserting after section 179D the following new section:
					
						179E.Energy
				efficient low-rise buildings deduction
							(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the amount of qualified energy efficiency expenditures paid or incurred by the
				taxpayer during the taxable year.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) shall
				not exceed—
									(A)in the case of a
				qualified low-rise building that achieves a qualified energy savings of 50
				percent or more, $6,000, and
									(B)in the case of a
				qualified low-rise building which achieves a qualified energy savings of less
				than 50 percent, the product of—
										(i)the qualified
				energy savings achieved, and
										(ii)$12,000.
										(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any qualified low-rise building which achieves a
				qualified energy savings of less than 20 percent.
								(c)Qualified
				energy efficiency expendituresFor purposes of this
				section:
								(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in a qualified low-rise building of the
				taxpayer which is located in the United States.
								(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for any
				property for which a deduction has been allowed to the taxpayer under section
				179F.
								(3)Qualified
				low-rise buildingThe term qualified low-rise
				building means a building—
									(A)with respect to
				which depreciation is allowable under section 167, and
									(B)which is not
				within the scope of Standard 90.1–2001 (as defined under section
				179D(c)(2)).
									(d)Qualified
				energy savingsFor purposes of this section—
								(1)In
				generalThe term qualified energy savings means,
				with respect to any qualified low-rise building, the amount (measured as a
				percentage) by which—
									(A)the annual energy
				use with respect to the qualified low-rise building after qualified energy
				efficiency expenditures are made, as certified under paragraph (2), is less
				than
									(B)the annual energy
				use with respect to the qualified low-rise building before the qualified energy
				efficiency expenditures were made, as certified under paragraph (2).
									In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and method for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this Act.
									(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
									(e)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (8) and (9) of section 25D(e) shall apply.
							(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2010.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a),
			 as amended by section 101, is amended by striking and at the end
			 of paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(39)to the extent
				provided in section
				179E(f).
							.
					(2)Section 1245(a)
			 is amended by inserting 179E, after 179D, both
			 places it appears in paragraphs (2)(C) and (3)(C).
					(3)Section
			 1250(b)(3) is amended by inserting or 179E after section
			 179D.
					(4)Section 263(a)(1)
			 is amended by striking or at the end of subparagraph (J), by
			 striking the period at the end of subparagraph (K) and inserting ,
			 or, and by inserting after subparagraph (K) the following new
			 subparagraph:
						
							(L)expenditures for
				which a deduction is allowed under section
				179E.
							.
					(5)Section
			 312(k)(3)(B) is amended by striking 179, 179A, 179B, 179C, or
			 179D each place it appears in the heading and text and inserting
			 179, 179A, 179B, 179C, 179D, or 179E.
					(6)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179D the following new item:
						
							
								Sec. 179E. Energy efficient low-rise buildings
				deduction.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				204.Energy
			 efficient property deduction
				(a)In
			 generalPart VI of subchapter B of chapter 1, as amended by
			 section 203, is amended by inserting after section 179E the following new
			 section:
					
						179F.Energy
				efficient property
							(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the energy efficient property expenditures paid or incurred by the taxpayer
				during the taxable year
							(b)LimitationThe
				amount of the deduction allowed under subsection (a) for any taxable years
				shall not exceed—
								(1)$150 for any
				advanced main air circulating fan,
								(2)$450 for any
				qualified natural gas furnace or qualified propane furnace,
								(3)$900 for—
									(A)any item of
				energy-efficient building property, and
									(B)any qualified oil
				furnace, qualified natural gas hot water boiler, qualified propane hot water
				boiler, or qualified oil hot water boiler.
									(4)$9 with respect
				to each peak watt of capacity of solar electric property,
								(5)in the case of
				solar hot water property, an amount equal to—
									(A)in the case of a
				dwelling unit which uses electricity to heat water, $1 with respect to each
				kilowatt per year of savings of such solar hot water property, or
									(B)in the case of a
				dwelling unit which uses natural gas to heat water, $21 with respect to each
				annual Therm of natural gas savings of such solar hot water property.
									For
				purposes of paragraph (5), savings shall be determined under regulations
				prescribed by the Secretary based on the OG–300 Standard for the Annual
				Performance of OG–300 Certified Systems of the Solar Rating and Certification
				Corporation.(c)Energy
				efficient property expendituresFor purposes of this
				section—
								(1)In
				generalThe term energy efficient property
				expenditures means expenditures paid by the taxpayer for qualified
				energy property which is—
									(A)of a character
				subject to the allowance for depreciation, and
									(B)originally placed
				in service by the taxpayer.
									(2)Qualified
				energy property
									(A)In
				generalThe term qualified energy property has the
				meaning given such term by section 25C(d)(2), except that such term shall
				include solar electric property and solar hot water property.
									(B)Solar electric
				propertyThe term solar electric property means
				property which uses solar energy to generate electricity.
									(C)Solar hot water
				propertyThe term solar hot water property means
				property used to heat water if at least half of the energy used by such
				property for such purpose is derived from the sun.
									(d)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(e)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2010.
							.
				(b)No double
			 benefitSection 179D(c) is amended by adding at the end the
			 following new paragraph:
					
						(3)Certain
				property excludedThe term energy efficient commercial
				building property does not include any property with respect to which a
				credit has been allowed to the taxpayer under section
				179F.
						.
				(c)Conforming
			 amendments
					(1)Section 1016(a),
			 as amended by section 203, is amended by striking and at the end
			 of paragraph (38), by striking the period at the end of paragraph (39) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(40)to the extent
				provided in section
				179E(e).
							.
					(2)Section 1245(a),
			 as amended by section 203 is amended by inserting 179F, after
			 179E, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(3)Section
			 1250(b)(3), as amended by section 203, is amended by inserting or
			 179F after section 179E.
					(4)Section
			 263(a)(1), as amended by section 203, is amended by striking or
			 at the end of subparagraph (K), by striking the period at the end of
			 subparagraph (L) and inserting , or, and by inserting after
			 subparagraph (L) the following new subparagraph:
						
							(M)expenditures for
				which a deduction is allowed under section
				179F.
							.
					(5)Section
			 312(k)(3)(B), as amended by section 203, is amended by striking 179,
			 179A, 179B, 179C, 179D, or 179E each place it appears in the heading
			 and text and inserting 179, 179A, 179B, 179C, 179D, 179E, or
			 179F.
					(6)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179E the following new item:
						
							
								Sec. 179F. Energy efficient
				property.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				205.Extension of
			 investment tax credit with respect to solar energy property and qualified fuel
			 cell property
				(a)Solar energy
			 propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) are each amended by striking
			 2008 and inserting 2012.
				(b)Eligible fuel
			 cell propertyParagraph
			 (1)(E) of section 48(c) is amended by striking 2007 and
			 inserting 2011.
				IIIIncentives for
			 energy savings certifications
			301.Credit for
			 energy savings certifications
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
					
						45N.Energy savings
				certification credit
							(a) In
				generalFor purposes of section 38, the energy savings
				certification credit determined under this section for any taxable year is an
				amount equal to the sum of—
								(1)the qualified
				training and certification costs paid or incurred by the taxpayer which may be
				taken into account for such taxable year, plus
								(2)the qualified
				certification equipment expenditures paid or incurred by the taxpayer which may
				be taken into account for such taxable year.
								(b)Qualified
				training and certification costs
								(1)In
				generalThe term qualified training and certification
				costs means costs paid or incurred for training which is required for
				the taxpayer or employees of the taxpayer to be certified by the Secretary
				under section 25D(d)(2)(B) or 179E(d)(2)(B) for the purpose of certifying
				energy savings.
								(2)LimitationThe
				qualified training and certification costs taken into account under subsection
				(a)(1) for the taxable year with respect to any individual shall not exceed
				$500 reduced by the amount of the credit allowed under subsection (a)(1) to the
				taxpayer (or any predecessor) with respect to such individual for all prior
				taxable years.
								(3)Year costs
				taken into accountQualified training and certifications costs
				with respect to any individual shall not be taken into account under subsection
				(a)(1) before the taxable year in which the individual with respect to whom
				such costs are paid or incurred has performed 25 certifications under sections
				25E(d)(2)(A) and 179E(d)(2)(A).
								(c)Qualified
				certification equipment expenditures
								(1)In
				generalThe term qualified training equipment
				expenditures means costs paid or incurred for—
									(A)blower
				doors,
									(B)duct leakage
				testing equipment,
									(C)flue gas
				combustion equipment, and
									(D)digital
				manometers.
									(2)Limitation
									(A)In
				generalThe qualified certification equipment expenditures taken
				into account under subsection (a)(2) with respect to any taxpayer for any
				taxable year shall not exceed $1,000.
									(B)Limitation on
				individual itemsThe qualified certification equipment
				expenditures taken into account under subsection (a)(2) shall not
				exceed—
										(i)$500 with respect
				to any blower door or duct leakage testing equipment, and
										(ii)$100 with
				respect to any flue gas combustion equipment or digital manometer.
										(3)Year
				expenditures taken into accountThe qualified certification
				equipment expenditures of any taxpayer shall not be taken into account under
				subsection (a)(2) before the taxable year in which the taxpayer has performed
				25 certifications under sections 25E(d)(2)(A) and 179E(d)(2)(A).
								(d)Special
				rules
								(1)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 person.
								(2)Basis
				reductionThe basis of any property shall be reduced by the
				portion of the cost of such property taken into account under subsection
				(a).
								(3)Denial of
				double benefit
									(A)In
				generalNo deduction shall be allowed for that portion of the
				expenses otherwise allowable as a deduction for the taxable year which is equal
				to the amount taken into account under subsection (a) for such taxable
				year.
									(B)Amount
				previously deductedNo credit shall be allowed under subsection
				(a) with respect to any amount for which a deduction has been allowed in any
				preceding taxable
				year.
									.
				(b)Credit treated
			 as part of general business creditSection 38(b) is amended by
			 striking and at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting plus, and by
			 adding at the end the following new paragraph:
					
						(31)the energy
				savings certification credit determined under section
				45N(a).
						.
				(c)Conforming
			 amendments
					(1)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting and, and by adding at the end the following new
			 paragraph:
						
							(41)to the extent
				provided in section
				45N(d)(2).
							.
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 45M the following new item:
						
							
								Sec. 45N. Energy savings certification
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				
